Citation Nr: 0912070	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-26 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, including Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active military service from June 1969 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined the Veteran had not submitted 
new and material evidence and, therefore, denied his petition 
to reopen his previously denied claim for service connection 
for an acquired psychiatric disorder ("nervous condition"), 
inclusive of PTSD.

The Veteran was formerly represented by The American Legion, 
but he indicated in a written statement received at the Board 
in December 2008 that he wanted to change his representative 
to the Veterans of Foreign Wars of the United States.  So, in 
response, the Board sent him a letter in January 2009 for 
further clarification.  The letter indicated that if he 
indeed intended to change his representative, he needed to 
complete and submit the necessary paperwork to officially 
make this redesignation.  He was given 30 days to respond, 
but he did not, and, as the letter indicated, the Board will 
thus assume he is representing himself and proceeding on his 
own behalf.


FINDINGS OF FACT

1.  In February 2002, and again in March 2002 after 
considering additional evidence, the RO denied the Veteran's 
claim for service connection for a nervous condition, 
including PTSD.  The RO denied the claim on the premise 
that he did not have the required diagnosis of PTSD - 
although, in actuality, a January 2002 statement from his 
counselors at the Erie Vet Center, the reason the RO 
reconsidered his claim in March 2002, clearly listed this 
diagnosis.



2.  The Veteran perfected an appeal of that March 2002 
decision by submitting a timely notice of disagreement (NOD) 
and later, after receiving a statement of the case (SOC), by 
submitting a timely substantive appeal (VA Form 9).  However, 
at his November 2002 videoconference hearing before a 
Veterans Law Judge of the Board, the Veteran withdrew this 
claim.

3.  The Veteran subsequently filed a petition to reopen this 
claim more than one year later, in March 2005.

4.  Since that March 2002 decision, the Veteran has submitted 
additional evidence that is not duplicative or cumulative of 
evidence previously considered and relates to an 
unestablished fact necessary to substantiate this claim.  
Specifically, a VA outpatient treatment record dated in 
January 2005 confirms he has the required current diagnosis 
of PTSD.  

5.  There is probative medical evidence for and against the 
claim on the threshold preliminary question of whether the 
Veteran has PTSD, so it is just as likely as not that he 
does.

6.  The Veteran engaged in combat and was wounded in action, 
as evidenced by his receipt of the Purple Heart Medal, and 
the incidents he believes caused his PTSD concern his combat 
service, so presumed to have occurred since consistent with 
the circumstances, conditions and hardships of his service in 
that capacity.

7.  But even accepting the Veteran has the required current 
diagnosis of PTSD, and that his alleged combat stressors 
occurred, there still is insufficient medical nexus evidence 
linking his PTSD to any of his combat-related stressors.  The 
evidence against his claim is more probative than the 
evidence supporting it.



8.  The VA compensation examiners that evaluated the Veteran 
in January 2002 and July 2005, who did not diagnose PTSD but, 
instead, an adjustment disorder with mixed emotional 
features, rule out alcohol dependence/abuse, and 
major depressive disorder with psychotic features, did not 
alternatively link any of these conditions to his military 
service - including to his combat experiences.


CONCLUSIONS OF LAW

1.  The RO's March 2002 decision denying service connection 
for a nervous condition, including PTSD, is final.  
38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).

2.  But new and material evidence has been submitted since 
that March 2002 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2007); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran does not have an acquired psychiatric 
disorder, including PTSD, due to a disease or an injury 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  That is, by 
letter dated in April 2005, the RO advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the Veteran 
in obtaining and what information or evidence the Veteran was 
responsible for providing.

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued the April 
2005 VCAA notice letter prior to initially adjudicating the 
Veteran's claim in September 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Additionally, the April 2005 VCAA letter informed the Veteran 
that the reopening of his service connection claim for 
nervous condition, to include PTSD, would require new and 
material evidence.  He was informed that new evidence is 
evidence submitted to VA for the first time, that is not 
cumulative or tends to reinforce a previously established 
point.  He was informed that material evidence relates to an 
unestablished fact necessary to substantiate the claim.  He 
was informed of the specific reasons his service connection 
claim was previously denied and of the specific type of 
evidence required to overcome these prior shortcomings.  
Therefore, this April 2005 notice complied with the VCAA 
requirements discussed in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006) (wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).

A more recent July 2006 letter also informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional notice, the 
RO has gone back and readjudicated his claim in the July 2006 
statement of the case (SOC) based on any additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue.  This is important to point 
out because the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, although the RO did not wait the normal 30 or 60 
days after issuing that additional VCAA Dingess notice and 
SOC in July 2006 before readjudicating the claim, such as in 
an SSOC, this is nonprejudicial, i.e., harmless error because 
the Veteran did not submit or identify any additional 
evidence in response to that additional VCAA Dingess notice 
and SOC.  So the result of such a readjudication on exactly 
the same evidence and law previously considered would be no 
different than the previous adjudication.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

Thus, even if there arguably is any deficiency in the notice 
to the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

As for the duty to assist, the RO obtained the Veteran's 
military personnel records and VA medical records, including 
the reports of his January 2002 and July 2005 VA compensation 
examinations for medical opinions concerning whether he has 
PTSD (or other mental illness) and, if he does, whether it is 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The Board sees the RO made several attempts to obtain the 
Veteran's service treatment records (STRs) from the U.S. Army 
Reserve Components Personnel and Administration Center and 
from the National Personnel Records Center (NPRC), both 
military records repositories.  Both Centers responded that, 
after several searches, the records were not available.  
Under these circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision ...."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

But missing STRs, while indeed unfortunate, does not obviate 
the need for the Veteran to have medical nexus evidence 
supporting his claim - to etiologically link his currently 
alleged condition to his military service, and in the case of 
PTSD in particular, to a specific stressor in service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, Russo v. 
Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  That is to say, there is no reverse 
presumption for granting the claim.



Whether there is New and Material Evidence to Reopen the 
Claim

The RO originally considered - and denied, the claim in 
February 2002.  And the RO reconsidered the claim the 
following month, in March 2002, because it had neglected to 
consider evidence of record in the prior February 2002 
decision.

Both the February and March 2002 decisions denied the claim 
on the premise the Veteran did not have the required 
diagnosis of PTSD, although a January 2002 statement from the 
Erie Vet Center (the additional evidence of record requiring 
reconsideration of the claim in March 2002) clearly listed 
this diagnosis.

The RO notified the Veteran of the March 2002 decision later 
that same month, and he appealed by filing a timely NOD also 
in March 2002 and, after receiving an SOC in May 2002, by 
filing a timely VA Form 9 in June 2002.  See 38 C.F.R. 
§ 20.200 (indicating this completed the steps necessary to 
perfect his appeal to the Board).  But he subsequently 
withdrew the claim during his November 2002 videoconference 
hearing before the Board.  See 38 C.F.R. § 20.204.  
He did not thereafter attempt to re-file the claim within the 
next year.  See, for example, 38 C.F.R. § 3.158 regarding the 
abandoning of claims.  Therefore, that March 2002 decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Although the RO determined in September 2005 that new and 
material evidence had not been presented to reopen the claim, 
this decision is not binding on the Board.  So, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the claim on the underlying 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening 
is unlawful when new and material evidence has not been 
submitted).

If, however, there is new and material evidence, then VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

And since the March 2002 decision is the last final and 
binding denial of the claim, regardless of the specific basis 
of the denial, it marks the starting point for determining 
whether there is new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence received since that March 2002 denial consists of:  
VA medical center (VAMC) outpatient treatment records, a July 
2005 VA examination report, and lay statements.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  And a VAMC outpatient treatment record dated in 
January 2005 is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  Specifically, this record 
reaffirms the Veteran has the required current diagnosis of 
PTSD.  This, as mentioned, was the reason the RO previously 
denied the claim in February and March 2002 - although, as 
also mentioned, there was a January 2002 statement from the 
Erie Vet Center even of record at the time of those earlier 
decisions indicating the Veteran had the required diagnosis 
of PTSD.

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.  It now must be 
readjudicated on the underlying merits, i.e., on a de novo 
basis.

Entitlement to Service Connection for an Acquired Psychiatric 
Disorder, Inclusive of PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV, as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).  



The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) and 38 C.F.R. § 
3.304(d), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) and 38 
C.F.R. § 3.304(d) and (f)(1) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a Veteran, who had a noncombatant 
military occupational specialty (MOS), was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that Veteran 
was stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

With respect to the first requirement for a successful claim, 
the record shows the Veteran has a diagnosis of PTSD from a 
January 2002 Erie Vet Center outpatient treatment record and 
from a January 2005 VAMC outpatient treatment record.  
However, both the January 2002 and July 2005 VA compensation 
examiners concluded the Veteran does not have PTSD, but 
instead an adjustment disorder with mixed emotional features 
and a major depressive disorder.  They also both diagnosed 
rule out alcohol dependence/abuse.  Since, however, there is 
probative evidence for and against the Veteran's claim as to 
whether he has this requisite diagnosis of PTSD, VA must 
resolve this reasonable doubt in his favor and conclude he 
has the necessary DSM-IV PTSD diagnosis.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the 
first element of a successful PTSD claim has been 
established.

As for the second requirement of establishing an in-service 
PTSD stressor, the Veteran's service personnel records show 
he received the Purple Heart Medal.  This is prima fascia 
evidence he engaged in combat against enemy forces while in 
the military.  See VAOPGCPREC 12-99 (October 18, 1999).  And 
his stressors relate to his combat service, so he has also 
met this requirement for a successful claim.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f)(1).

Although the medical and other evidence establishes the 
Veteran as likely as not has the required PTSD diagnosis and 
that he experienced the combat stressors alleged, the 
evidence does not establish the required medical nexus 
etiologically linking his PTSD diagnosis to the in-service 
combat stressors.  And this, too, is required for a 
successful claim.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).



Concerning this, post service, from January 2002 to May 2005, 
the Veteran was treated by the VAMC and by the Erie Vet 
Center for his PTSD.  The January 2002 letter from the Erie 
Vet Center recounts the experiences he had in the military, 
especially in combat in Vietnam, and the difficulties he has 
experienced in his life during the many years since, 
particularly since the September 2001 attacks on the World 
Trade Center in New York.  His thoughts and feelings had 
reportedly returned to Vietnam.  This letter further includes 
a statement indicating "[i]t appears to this counselor, he 
[referring to the Veteran] has the existence of recognizable 
stressors....  It appears that [the Veteran] meets the criteria 
for a diagnosis of Post-Traumatic Stress Disorder."  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
STRs or any other relevant documents which would have enabled 
him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the Veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant).

But in a more recent decision, Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another even more precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court discusses, in great 
detail, how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  


The Court added, "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

In this particular case at hand, the problem with the January 
2002 Erie Vet Center's opinion is that it is relatively 
general, nonspecific, especially in comparison to the July 
2005 VA compensation examiner's opinion to the contrary, in 
terms of discussing how the specific combat events in service 
(which, again, the Board is presuming occurred) eventually 
led to the Veteran developing PTSD.  Notably, the Erie Vet 
Center counselor and consulting psychologist were not 
entirely definitive in concluding the Veteran has PTSD as a 
result of his combat experiences in Vietnam, as somewhat 
evidenced by their usage of the wording "[i]t appears."  
This response is seemingly a bit conditional, rather than 
certain.  Having said that, an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  See, e.g., Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The Court has further indicated that an 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
Here, though, the Erie Vet Center counselor and consulting 
psychologist did not discuss the impact of the specific 
combat events in service on the Veteran's current mental 
status in relation to the specific DSM-IV requirements for 
diagnosing PTSD and etiologically linking it to his military 
service, and in particular to these specific events in 
combat.


There are a line of precedent cases discussing the lesser 
probative value of opinions that are couched - even in this 
limited regard, in somewhat equivocal language that 
essentially states it is possible (or, as here, "[i]t 
appears") the condition at issue is attributable to the 
Veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  And 
these cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an insufficient 
basis for an award of service connection because this is for 
all intents and purposes just like saying the condition in 
question just as well "may or may not" be related to service.

The other evidence of record diagnosing PTSD - namely, the 
VA outpatient treatment record dated in January 2005, does 
not also list the Veteran's combat experiences as cause for 
this diagnosis.  Instead, on Axis IV (mistakenly transposed 
and indicated as VI), the evaluating clinician cites the 
Veteran's divorce and his failing business as causes for his 
increasing stress.

If there was no medical evidence of record against the claim, 
then the January 2002 statement from the Erie Vet Center's 
counselor and consulting psychologist and the January 2005 VA 
outpatient treatment record would be sufficient to resolve 
all reasonable doubt in the Veteran's favor and grant his 
claim.  38 C.F.R. § 3.102.  But there is more probative 
evidence on file disputing the notion that he has PTSD or 
other psychiatric impairment as a result of his military 
service - and especially from the incidents in combat he has 
described.



Specifically, besides the January 2002 statement from the 
Erie Vet Center and the January 2005 VA outpatient treatment 
record, the Veteran was provided two VA compensation 
examinations - initially in January 2002 and more recently 
in July 2005.  During the January 2002 VA examination the 
examiner reviewed the claims file for the pertinent medical 
and other history.  The examiner determined there was 
insufficient evidence at that time to diagnose PTSD.  
Instead, that VA examiner diagnosed adjustment disorder with 
mixed emotional features and rule out alcohol dependence.

The Veteran's claims file was again reviewed for the 
pertinent medical and other history during the more recent 
July 2005 VA compensation examination.  And this examiner 
also did not diagnosis PTSD but, instead, major depressive 
disorder, moderate, without psychotic features, rule out 
alcohol abuse.  Moreover, added this VA examiner, there does 
not appear to be a relationship between the Veteran's 
diagnosed depressive disorder to his experiences in service.

So not only were the VA compensation examiners in agreement 
that the Veteran does not have PTSD, the most recent July 
2005 VA compensation examiner also discredited the notion 
that there is an etiological link between the Veteran's 
current psychiatric diagnosis (other than PTSD) and his 
military service.  And service connection requires this 
linkage, regardless of whether the condition is PTSD or 
another type of psychiatric disorder.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

So, on the whole, the medical and other evidence supporting 
the Veteran's claim only establishes that he has acquired 
psychiatric disorders, including PTSD, and has in-service 
stressors; it does not also provide the required medical 
nexus (i.e., link) between these current conditions and the 
stressors during his military service.

While the Veteran is competent, even as a layman, to attest 
to experiencing psychiatric-related symptoms during service 
and during the many years since, he does not have the 
necessary medical training and/or expertise to give a 
probative opinion on whether these symptoms were associated 
with PTSD or, instead, the other current psychiatric 
disorders mentioned and, as also required, whether his 
current psychiatric disorders are traceable back to his 
military service in combat.  This is a medical, not lay, 
determination.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For the reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for an acquired psychiatric disorder 
- inclusive of PTSD.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the 
appeal is denied.



One last point worth reiterating, although there is a 
heightened obligation to more fully explain the reasons and 
bases for a decision - when, as here, there are missing STRs 
- this does not obviate the need to have medical nexus 
evidence supporting the claim.  See Arms v. West, 12 Vet. 
App. 188, 194-95 (1999).  See also Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  And, unfortunately, there is insufficient evidence 
in this regard in this instance. 


ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder, including PTSD, is granted.

However, the underlying claim for service connection for an 
acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


